Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 1 of 21 PageID 1802




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   NANETTE MONTGOMERY,

                Plaintiff,

   v.                                             Case No. 8:19-cv-2288-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                Defendant.
                                             /

                                        ORDER

         Plaintiff seeks judicial review of the denial of her claim for social security

   disability (“SSD”) benefits. As the Administrative Law Judge’s (“ALJ”) decision

   was based on substantial evidence and employed proper legal standards, the

   Commissioner’s decision is affirmed.

                                            I.
         A.     Procedural Background

         Plaintiff filed an application for SSD benefits (Tr. 342-43). The

   Commissioner denied Plaintiff’s claim both initially and upon reconsideration (Tr.

   109, 123). Plaintiff then requested an administrative hearing (Tr. 168-69). Per

   Plaintiff’s request, the ALJ held a hearing at which Plaintiff appeared and testified

   (Tr. 128, 141). Following the hearing, the ALJ issued a partially favorable decision

   that Plaintiff was not disabled prior to June 29, 2017 but became disabled on that

   date (Tr. 124-45). Plaintiff requested administrative review of the ALJ’s partially
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 2 of 21 PageID 1803




   favorable decision (Tr. 231-32), which resulted in the Appeals Council vacating the

   ALJ’s first decision and remanding the case to the ALJ for consideration of

   Plaintiff’s past relevant work as an office helper (Tr. 148-52). The ALJ held a second

   hearing where Plaintiff appeared and testified (Tr. 68-96). Following the hearing,

   the ALJ issued an unfavorable decision finding Plaintiff not disabled from the time

   of her onset date through December 31, 2017, her date last insured (Tr. 11).

   Specifically, the ALJ found that given Plaintiff’s residual functional capacity for a

   reduced range of light work, she could perform her past relevant work as an office

   helper and was not disabled under the Social Security Administration’s (“SSA”)

   rules (Tr. 25). Plaintiff requested review of the ALJ’s decision from the Appeals

   Council (Tr. 338-41), which was denied (Tr. 1). Plaintiff then timely filed a

   complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C.

   §§ 405(g), 1383(c)(3).

           B.    Factual Background and the ALJ’s Decision

           Plaintiff, who was born in 1962 (Tr. 110), claimed disability beginning on

   October 18, 2014 (Tr. 111). Plaintiff obtained a high school education (Tr. 120,

   377). Plaintiff’s past relevant work includes experience as a tractor/trailer truck

   driver and as an office helper (Tr. 23, 347-48). Plaintiff alleged disability due to

   mental and physical impairments including herniated disks, hip problems,

   neuropathy, diabetes, high blood pressure, fibromyalgia, and depression (Tr. 109,

   123).




                                             2
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 3 of 21 PageID 1804




         In rendering the administrative decision, the ALJ concluded that Plaintiff did

   not engage in substantial gainful activity during the period from her alleged onset

   date of October 18, 2014 through her date last insured of December 31, 2017 (Tr.

   12). After conducting a hearing and reviewing the evidence of record, the ALJ

   determined that Plaintiff had the following severe impairments: degenerative disk

   disease, dysfunction of a major joint, hypertension, diabetes mellitus, obesity,

   neuropathy, and cavus foot (high arch) (Tr. 13).        Notwithstanding the noted

   impairments, the ALJ determined Plaintiff did not have an impairment or

   combination of impairments that met or medically equaled one of the listed

   impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 14). The ALJ then

   concluded that Plaintiff retained a residual functional capacity (“RFC”) to perform

   light work as defined in 20 CFR 404.1567(b), except that Plaintiff needed a sit/stand

   option, meaning the ability to change positions between sitting and standing every

   30 minutes; could no more than occasionally push/pull with the bilateral lower

   extremities; could occasionally climb ramps and stairs, balance, stoop, kneel, and

   crouch, but never crawl or climb ladders, ropes, or scaffolds; could occasionally

   reach overhead with the bilateral upper extremities, but frequently reach in all other

   directions; could frequently handle and finger with the bilateral upper extremities;

   and could no more than occasionally tolerate exposure to extreme temperatures of

   heat or cold and work place hazards, such as unprotected heights and moving

   machinery (Tr. 15). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s

   subjective complaints and determined that, although the evidence established the



                                             3
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 4 of 21 PageID 1805




   presence of underlying impairments that reasonably could be expected to produce

   some of the symptoms alleged, Plaintiff’s statements as to the intensity, persistence,

   and limiting effects of her symptoms were not fully supported due to inconsistencies

   with her symptoms and the medical evidence and other evidence (Tr. 16).

          Considering Plaintiff’s noted impairments and the assessment of a vocational

   expert (“VE”), however, the ALJ determined Plaintiff could perform her past

   relevant work as an office clerk, but not her past relevant work as a tractor/trailer

   driver (Tr. 23-27).     Accordingly, based on Plaintiff’s age, education, work

   experience, RFC, and the testimony of the VE, the ALJ found Plaintiff not disabled

   from the time Plaintiff alleged disability until the date last insured (Tr. 11).

                                              II.

          To be entitled to benefits, a claimant must be disabled, meaning the claimant

   must be unable to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period

   of not less than twelve months. 42 U.S.C. §1382c(a)(3)(A). A “physical or mental

   impairment” is an impairment that results from anatomical, physiological, or

   psychological abnormalities, which are demonstrable by medically acceptable

   clinical and laboratory diagnostic techniques. 42 U.S.C. § 1382c(a)(3)(D).

          The Social Security Administration, in order to regularize the adjudicative

   process, promulgated the detailed regulations currently in effect. These regulations

   establish a “sequential evaluation process” to determine whether a claimant is



                                              4
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 5 of 21 PageID 1806




   disabled. 20 C.F.R. § 416.920. If an individual is found disabled at any point in the

   sequential review, further inquiry is unnecessary. 20 C.F.R. § 416.920(a). Under

   this process, the ALJ must determine, in sequence, the following: whether the

   claimant is currently engaged in substantial gainful activity; whether the claimant

   has a severe impairment, i.e., one that significantly limits the ability to perform

   work-related functions; whether the severe impairment meets or equals the medical

   criteria of 20 C.F.R. Part 404, Subpart P, Appendix 1; and whether the claimant

   can perform his or her past relevant work. If the claimant cannot perform the tasks

   required of his or her prior work, step five of the evaluation requires the ALJ to

   decide if the claimant can do other work in the national economy in view of his or

   her age, education, and work experience. 20 C.F.R. § 416.920(a). A claimant is

   entitled to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S.

   137, 140-42 (1987); 20 C.F.R. § 416.920(g).

         The ALJ, in part, decides Plaintiff’s claim pursuant to regulations designed

   to incorporate vocational factors into the consideration of disability claims. See 20

   C.F.R. §§ 404.1501, et seq. These regulations apply in cases where an individual’s

   medical condition is severe enough to prevent him from returning to his former

   employment but may not be severe enough to prevent him from engaging in other

   substantial gainful activity. In such cases, the Regulations direct that an individual’s

   residual functional capacity, age, education, and work experience be considered in

   determining whether the claimant is disabled. These factors are codified in tables

   of rules that are appended to the regulations and are commonly referred to as “the



                                              5
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 6 of 21 PageID 1807




   grids.” 20 C.F.R. Part 404, Subpart P, App. 2. If an individual’s situation coincides

   with the criteria listed in a rule, that rule directs a conclusion as to whether the

   individual is disabled. 20 C.F.R. §§ 404.1569, 416.969. If an individual’s situation

   varies from the criteria listed in a rule, the rule is not conclusive as to an individual’s

   disability but is advisory only. 20 C.F.R. §§ 404.1569a, 416.969a.

          A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable

   legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such

   relevant evidence as a reasonable mind might accept as adequate to support a

   conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison

   Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v.

   Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).             While the court reviews the

   Commissioner’s decision with deference to the factual findings, no such deference

   is given to the legal conclusions. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260

   (11th Cir. 2007) (citations omitted).

          In reviewing the Commissioner’s decision, the court may not re-weigh the

   evidence or substitute its own judgment for that of the ALJ even if it finds that the

   evidence preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d

   1233, 1239 (11th Cir. 1983). The Commissioner’s failure to apply the correct law,

   or to give the reviewing court sufficient reasoning for determining that he or she has

   conducted the proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066.

   The scope of review is thus limited to determining whether the findings of the



                                               6
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 7 of 21 PageID 1808




   Commissioner are supported by substantial evidence and whether the correct legal

   standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

   (11th Cir. 2002) (per curiam).

                                             III.


          Plaintiff argues that the ALJ erred in three ways: (1) by determining that

   Plaintiff’s activities for T&M Electrical constitute past relevant work; (2) by

   rejecting Plaintiff’s treating psychiatrist’s opinion about Plaintiff’s work limitations;

   and (3) by not considering all of Plaintiff’s impairments. For the reasons that follow,

   the ALJ applied the correct legal standards and the ALJ’s decision is supported by

   substantial evidence.

          A.     Past Relevant Work

          First, Plaintiff contends that the ALJ erred in determining that Plaintiff’s

   prior job as a clerical helper for T&M Electrical constitutes past relevant work as it

   pertains to step four of the sequential evaluation process. The ALJ concluded that

   Plaintiff’s prior job as a clerical helper qualifies as past relevant work. Furthermore,

   based on the VE’s testimony, the ALJ concluded that Plaintiff could have performed

   past relevant work as an officer helper and thus, was not disabled. For the following

   reasons, the ALJ’s finding is supported by substantial evidence.

          For a job to be considered past relevant work, it must be performed at the

   level of substantial gainful activity (“SGA”). Past relevant work is work that the

   claimant has done within the past 15 years, that was SGA, and that lasted long




                                              7
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 8 of 21 PageID 1809




   enough for her to learn to do it. 20 C.F.R. § 404.1560(b)(1). Here, the past relevant

   work was done within the last 15 years and lasted for approximately 9.5 months.

   There is no dispute as to whether 9.5 months is long enough for Plaintiff to learn

   how to perform the role of a clerical helper. Therefore, the issue is whether that role

   constitutes SGA.

         Plaintiff contends that her prior job as a clerical helper does not constitute

   SGA. “In evaluating work activity for [SGA] purposes where the claimant was an

   employee in the past, the chief consideration is the claimant’s earnings from the

   work activity.” Eyre v. Comm’r, Soc. Sec. Admin., 586 F. App’x 521, 524 (11th Cir.

   2014) (citing 20 C.F.R. § 404.1574(a)(1)). The ALJ ordinarily will consider that the

   claimant either was or was not engaged in SGA if her average monthly earnings are

   above or below a certain amount established by the Social Security Administration's

   earnings guidelines. Eyre, 586 F. App’x at 524; 20 C.F.R. § 404.1574(b)(2)-(3). “If

   a claimant receives wages exceeding those set out in an earnings guidelines table, a

   presumption arises that she was engaged in substantial gainful activity during that

   period.” Chacon v. Saul, No. 19-cv-2371-T-TGW, 2020 WL 6624927, at *3 (M.D.

   Fla. Nov. 12, 2020).

         Here, the record indicates that Plaintiff earned enough money as a clerical

   helper to ordinarily be considered SGA (Tr. 357). The regulations provide that if

   an individual worked and earned $1,070 per month in 2014, then she was engaging

   in SGA. In this instance, the ALJ found that, based on substantial evidence in the

   record, Plaintiff’s pay exceeded that threshold (Tr. 23). Specifically, the claimant’s



                                             8
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 9 of 21 PageID 1810




   “Detailed Earnings Query” dated September 26, 2018 shows that the claimant was

   paid $10,800 in 2014 for clerical work performed at T&M Electrical over a period

   of approximately 9.5 months (Tr. 357). Thus, Plaintiff’s earnings during that 9.5

   month period amount to $1,136 per month, which exceeds the amount established

   as SGA by the regulations. Moreover, in Plaintiff’s work history report (Tr. 387-

   98) (“Work History Report”), she states that she received weekly pay of $850.00

   during her employment at T&M Electrical (Tr. 390).

           In response, Plaintiff contends that the ALJ was mistaken in relying on her

   Work History Report (Tr. 24). Plaintiff attempts to discount the credibility of the

   Work History Report by contending that the questions in the form do not make

   sense, that she was confused in filling out the form, and that her answers were not

   all accurate (Doc. 16). For example, Plaintiff states when she claimed that she

   worked five days per week, she actually meant that she was only “available to work

   5 days a week, but did not remember how many days she worked” (Doc. 16) 1.

   Plaintiff also states that she believes she only received a paycheck for insurance


           1   Plaintiff contends that if you add up the hours per day that she states she performed each
   function (i.e. walk, stand, sit, climb, stoop), that this number adds up to 17-18 hours per day, and
   that it is not realistic that she would have worked such long hours. However, one unmentioned,
   plausible explanation is that in being asked the number of hours Plaintiff performed each function,
   she stated the maximum number that she would do each function on any given day and did not
   intend for the figures to be added together. To illustrate this thought more clearly, the following
   example is useful. Rather than Plaintiff saying that in one day she walked for five to six hours,
   stood for four hours, sat for eight hours, climbed for one hour and also stooped for one hour,
   Plaintiff may have logically understood and intended for her answer to convey that the most time
   she would walk in any given work day was five to six hours; the most time she would stand in any
   given work day was four hours; the most time she would sit in any given work day was eight hours;
   etc. Plaintiff’s attempt to imply that because the figures add up to 17-18 hours in a day, the answers
   must not be accurate, is untenable and appears to ignore the logical rationale for Plaintiff’s
   responses.




                                                     9
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 10 of 21 PageID 1811




    purposes. Plaintiff further points to her Disability Report (Tr. 375-384) where she

    indicates that she was paid $10/hour for two hours per day, one day per week, while

    employed as a bookkeeper at T&M Electrical (Tr. 377).            However, the ALJ

    previously considered these arguments in making the determination that Plaintiff

    failed to meet her burden of demonstrating that she did not engage in SGA (Tr. 26).

    In doing so, the ALJ recognized the probative value of the Work History Report

    and found Plaintiff’s contentions to be unsubstantiated. Therefore, substantial

    evidence supports the ALJ’s conclusion that Plaintiff’s work as a clerical helper

    constitutes SGA.

          Moreover, Plaintiff contends that her work as an office helper for T&M

    Electrical was done under “special conditions” pursuant to 20 C.F.R. § 404.1573(c),

    such that the work should not be considered SGA. Plaintiff argues that since she

    worked for a family company, her husband was the owner, and she worked irregular

    hours and at lower productivity standards, the “special conditions” exception

    should prevent a finding of SGA. However, the ALJ thoroughly considered this

    argument and noted that 20 C.F.R. § 1404.1573(c) also indicates that “work done

    under special conditions may show that you have the necessary skills and ability to

    work at the [SGA] level” (Tr. 24). Moreover, the ALJ noted that under 20 C.F.R.

    404.1572, work activity may be substantial even if done on a part-time basis and

    may be gainful if it is the kind of work usually done for pay or profit, regardless of

    whether or not a profit is realized. (Tr. 24). Significantly, the ALJ considered the

    very arguments before this court, as Plaintiff essentially repeats the arguments she



                                             10
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 11 of 21 PageID 1812




    made, through counsel, to the Appeals Council and to the ALJ at the second hearing

    (Tr. 23-24, 72-73, 93, 468-70). The ALJ detailed her findings by stating that:

          [s]imply, I am convinced that the claimant was paid for more than
          two (2) hours of work weekly. I am equally convinced that she did
          more than training for accounting software she claims to have
          never grasped. I am hardly persuaded to ignore the probative value
          of Exhibit 4E because she needed to “just put something down,”
          particularly given the timing of the testimony vis-a-vis the
          submission of Exhibit 4E into the record. Nor do I find that her
          daughter completed the form without discussing the subject matter
          with the claimant. I find it curious that claimant’s husband would
          pay for payroll services for only two employees, yet continue to
          perform bookkeeping manually because claimant could not learn
          Quick[B]ooks. I find it doubtful that claimant would be paid over
          $100.00 hourly for 95 hours of work over those 9.5 months,
          assuming 5 weeks in each month, especially when she was
          “underperforming,” to characterize her testimony at the remand
          hearing. I am not persuaded that she was simply paid a wage for
          purposes of worker’s compensation insurance, when, to
          characterize her testimony on the work, she was hardly working.
          In short, these would be imprudent business decisions, and while
          I do make room for subsidized and charitable work in family
          owned and even publicly held businesses, there generally is some
          reasonableness with respect to those business decisions, which is
          absent on these facts. In conclusion, I do not find that she was
          subsidized or offered accommodation because she worked in the
          “family business.” I do speculate whether she was compensated as
          an officer of the company, but I need not address whether there
          was work activity in 2012 and 2013 that was not flowed through
          to the earnings queries because of some corporate tax filing
          exceptions, because the earnings in 2014 are sufficient for purposes
          of satisfying whether the claimant had past relevant work as an
          office helper.

          (Tr. 25-26).

          As noted above, in reviewing the Commissioner’s decision, the court may

    not re-weigh the evidence or substitute its own judgment for that of the ALJ.

    Rather, the issue is whether substantial evidence supports the ALJ’s findings. Here,



                                             11
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 12 of 21 PageID 1813




    substantial evidence supports the ALJ’s determination that Plaintiff’s prior job as a

    clerical helper constitutes past relevant work, as the ALJ relied upon Plaintiff’s 2014

    earnings statement in the record, along with Plaintiff’s own statements in the Work

    History Report. Although Plaintiff disputes the ALJ’s findings and suggests another

    plausible explanation for the financial records and her statements in the Work

    History Report, the ALJ’s findings are equally plausible and are grounded on the

    evidence of record. Therefore, the ALJ’s determination that Plaintiff’s activities for

    T&M Electrical constitute past relevant work is not in error, as it is supported by

    substantial evidence in the record.

          B.     Dr. Bolaram’s medical opinion

          Plaintiff next contends that the ALJ erred by rejecting Plaintiff’s treating

    psychiatrist’s opinion about Plaintiff’s work limitations. The ALJ determined that

    Dr. Bolaram’s opinion warranted little evidentiary weight because (1) the ALJ

    found that Dr. Bolaram’s treating notes did not support Plaintiff’s extreme

    limitations that Dr. Bolaram later indicated; and (2) Dr. Bolaram indicated that

    Plaintiff had markedly severe limitations for 3-5 years, which included Plaintiff’s

    work that the ALJ concluded rose to the level of SGA. The ALJ also considered

    Plaintiff’s significant plans to move in with her daughter and to sell her house, which

    the ALJ stated are major life events which demand significant concentration,

    persistence, and pace. For the following reasons, the ALJ’s finding is supported by

    substantial evidence.




                                              12
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 13 of 21 PageID 1814




          When assessing the medical evidence, the ALJ must state with particularity

    the weight afforded to different medical opinions and the reasons therefor. Winschel

    v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citation omitted). The

    Social Security regulations provide guidelines for the ALJ to employ when

    evaluating medical opinion evidence. See 20 C.F.R. §§ 404.1527, 416.927. In

    determining the weight to afford a medical opinion, the ALJ considers a variety of

    factors including but not limited to the examining relationship, the treatment

    relationship, whether an opinion is well-supported, whether an opinion is consistent

    with the record as a whole, and the area of the doctor’s specialization. 20 C.F.R.

    §§ 404.1527(c), 416.927(c). For instance, the more evidence a medical source

    presents to support an opinion, such as medical signs and laboratory findings, the

    more weight that medical opinion will receive.       20 C.F.R. §§ 404.1527(c)(3),

    416.927(c)(3). Further, the more consistent the medical opinion is with the record

    as a whole, the more weight that opinion will receive. 20 C.F.R. §§ 404.1527(c)(4),

    416.927(c)(4).

          Typically, the ALJ must afford the testimony of a treating physician

    substantial or considerable weight unless “good cause” is shown to the contrary.

    Such a preference is given to treating sources because such sources are likely to be

    best situated to provide a detailed and longitudinal picture of the medical

    impairments. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). Furthermore,

    the ALJ must specify the weight given to the treating physician’s opinion or reasons

    for giving the opinion no weight, and the failure to do so is reversible error.



                                            13
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 14 of 21 PageID 1815




    MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986); Crawford v. Comm’r of Soc.

    Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam) (citation omitted). Good

    cause exists where: (1) the treating physician’s opinion was not bolstered by the

    evidence; (2) the evidence supported a contrary finding; or (3) the treating

    physician’s opinion was conclusory or inconsistent with the physician’s own

    medical records. Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004). In

    fact, the ALJ may reject any opinion when the evidence supports a contrary

    conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (per curiam).

          Here, it is uncontested that Dr. Bolaram is a treating psychiatrist. Therefore,

    the sole issue before this Court is whether the ALJ had good cause for giving Dr.

    Bolaram’s opinion little evidentiary weight. On April 16, 2015, Plaintiff made her

    initial visit to Dr. Bolaram (Tr. 631-34). She reported that she was suffering from

    depressed mood, anxiety, lack of attention, sleep issues and chronic pain following

    the loss of her husband that occurred approximately six months prior (Tr. 632).

    Plaintiff continued to visit Dr. Bolaram in the following months, making a total of

    at least six visits through September 2015. Plaintiff then stopped visiting Dr.

    Bolaram.

          Plaintiff’s next visits to Dr. Bolaram were not until March 28, 2017 and

    March 29, 2017, nearly eighteen months after her last visit (Tr. 840-43). During

    Plaintiff’s March 29, 2017 visit, Dr. Bolaram completed a mental residual functional

    capacity questionnaire form that asked questions about Plaintiff’s functioning

    abilities as it relates to certain activities (Tr. 840-41). The questionnaire asked Dr.



                                              14
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 15 of 21 PageID 1816




    Bolaram to check either “none or slight,” “moderate,” “severe,” or “markedly

    severe” for each question. Dr. Bolaram checked “markedly severe” for every single

    activity on the questionnaire. Dr. Bolaram added that Plaintiff had suffered these

    markedly severe limitations for three to five years prior. After considering Dr.

    Bolaram’s opinion, the ALJ afforded it little weight (Tr. 21). For the following

    reasons, good cause supports the ALJ’s decision.

          First, as noted by the ALJ, Dr. Bolaram’s findings are inconsistent with the

    record.   The ALJ stated that neither the treatment notes from April 2015 to

    September 2015 nor the treatment notes from March 28, 2017 support the extreme

    limitations indicated by Dr. Bolaram (Tr. 21). In the treatment notes from Plaintiff’s

    visits between April and September of 2015, Dr. Bolaram stated that Plaintiff’s

    appearance was normal, she was oriented to time, place, and person, her thought

    process was goal directed and normal, and her insight/judgment was good (Tr. 623-

    31; 707-10). Although Dr. Bolaram at times noted slow speech and anxious mood,

    Plaintiff’s affect was consistently full range, her thought process was goal oriented,

    her insight and judgment were good, and there were no signs of psychosis (Tr. 625,

    627, 629, 633, 708, 711, 714). As the ALJ stated, through September 2015, Dr.

    Bolaram noted “some depressed and anxious moods, but the results of the mental

    status examinations remained generally normal otherwise (Exhibits 4F and 7F)”

    (Tr. 21, 623-34, 707-16). Dr. Bolaram diagnosed Plaintiff with severe depression,

    generalized anxiety, and attention deficit disorder with childhood hyperactivity,

    and prescribed different levels of Wellbutrin, metformin, lisinopril, and adderall (Tr.



                                              15
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 16 of 21 PageID 1817




    623-31). Then approximately 18 months later, during the March 28th visit, Dr.

    Bolaram again noted that Plaintiff’s appearance was normal and appropriate, her

    thought process was goal oriented and normal, her memory problems were mild,

    and her insight/judgment was good (Tr. 842).

          These findings directly conflict with Dr. Bolaram’s March 29, 2017 report

    wherein he opined that Plaintiff’s symptoms were markedly severe in every

    category. For example, when asked in the questionnaire about Plaintiff’s ability to

    set realistic goals, Dr. Bolaram checked markedly severe, yet Dr. Bolaram

    previously indicated in every single visit that Plaintiff’s thought process was goal

    directed. Dr. Bolaram’s own treatment notes simply do not support that Plaintiff’s

    symptoms are as extreme as Dr. Bolaram opined in the March 29, 2017 report.

          Additionally, the ALJ explained that she gave little weight to Dr. Bolaram’s

    opinion because Dr. Bolaram indicated that Plaintiff had markedly severe

    limitations for three to five years prior. Notably, Dr. Bolaram’s treatment notes are

    silent as to why if Plaintiff’s limitations were so severe, no treatment was sought or

    proscribed during an 18-month period from September 2015 until March 2017. The

    ALJ determined that Dr. Bolaram’s opinion that Plaintiff had such severe

    limitations for three to five years not only inconsistent with the records from

    Plaintiff’s 2015 visits with Dr. Bolaram, but also inconsistent with the ALJ’s finding

    that Plaintiff engaged in SGA in 2014. For the reasons discussed in Section A,

    supra, the undersigned finds that substantial evidence supports the ALJ’s finding

    that Plaintiff engaged in SGA during her employment as a clerical helper.



                                             16
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 17 of 21 PageID 1818




           Since the ALJ‘s decision that Dr. Bolaram’s opinion was inconsistent with

    the mental status examinations and inconsistent with Plaintiff’s ability to work in

    2014 (Tr. 21) is supported by substantial evidence, the ALJ’s decision to give little

    weight to Dr. Bolaram’s opinion must not be disturbed. The undersigned finds that

    the ALJ demonstrated good cause for discounting Dr. Bolaram’s opinion and

    articulated specific justifications for doing so.

           C.     Consideration of Plaintiff’s impairments

           Third, Plaintiff contends that the ALJ erred by not considering all of

    Plaintiff’s impairments. Specifically, Plaintiff contends that the ALJ made no

    mention of Plaintiff’s foot and ankle problems and further, that the ALJ did not

    mention such impairments in her decision as either severe or non-severe

    impairments (Doc. 16 at Pg. 33-34). In determining the claimant’s RFC, the ALJ

    must consider all of the claimant’s impairments, including impairments that are not

    severe. 20 C.F.R. § 404.1560(b); 20 C.F.R. § 404.1565.

           In the Eleventh Circuit, an ALJ’s statement that she has considered the

    combined effect of a claimant’s impairments at step three is sufficient to establish

    that the ALJ considered the impairments in combination throughout the sequential

    evaluation. See Wilson v. Barnhart, 284 F.3d 1219, 1224-25 (11th Cir. 2002); Jones v.

    Dept. of Health & Human Servs., 941 F.2d 1529, 1533 (11th Cir. 1991); Scott v. Colvin,

    652 F. App’x 778, 781 (11th Cir. 2016) (citing Wilson, 284 F.3d at 1224-25; Jones,

    941 F.2d at 1533); Tuggerson-Brown v. Comm’r of Soc. Sec., 572 F. App’x 949, 951

    (11th Cir. 2014) (same). In Tuggerson-Brown, the Eleventh Circuit noted that, where



                                               17
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 18 of 21 PageID 1819




    the ALJ stated that he evaluated whether the plaintiff had an impairment or

    combination of impairments that met a listing and that he considered all symptoms

    in determining the RFC, such statements were enough to demonstrate that the ALJ

    considered all the necessary evidence. Id. at 952 (citation omitted). Here, the ALJ

    explicitly stated that she “considered all symptoms and the extent to which these

    symptoms can reasonably be accepted as consistent with the objective medical

    evidence and other evidence” (Tr. 15).        This statement alone is sufficient to

    demonstrate that the ALJ considered the impairments in combination throughout

    the sequential evaluation.

          Further, even if such impairments were not considered as a severe

    impairment at step two of the sequential evaluation, such error is harmless. The

    finding of any severe impairment, whether it results from a single severe impairment

    or a combination or impairments that together qualify as severe, is enough to satisfy

    step two. Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987) (citations omitted);

    see Packer v. Comm’r, Soc. Sec. Admin., 542 F. App’x 890, 892 (11th Cir. 2013) (per

    curiam) (“[T]he ALJ determined at step two that at least one severe impairment

    existed; the threshold inquiry at step two therefore was satisfied”); see Heatly v.

    Comm’r of Soc. Sec., 382 F. App’x 823, 824-25 (11th Cir. 2010) (per curiam) (noting

    that an ALJ’s failure to identify an impairment as severe, where the ALJ found that

    the plaintiff suffered from at least one severe impairment, constituted harmless error

    and was, in fact, sufficient to meet the requirements of step two, and additionally




                                             18
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 19 of 21 PageID 1820




    noting that nothing requires the ALJ to identify, at step two, all of the impairments

    that could be considered severe).

           Although an ALJ need not determine whether every alleged impairment is

    “severe” at step two, the ALJ must consider all impairments, regardless of severity,

    in conjunction with one another in performing the latter steps of the sequential

    evaluation. Here, the ALJ stated at step two that Plaintiff’s severe impairments

    include diabetes mellitus and cavus foot (Tr. 13). The ALJ also stated that Plaintiff’s

    severe impairments include degenerative disc disease, dysfunction of a major joint,

    hypertension, obesity, and neuropathy. The ALJ expressly noted in her decision

    that at the April 2017 hearing, Plaintiff testified to burning and tingling sensations

    in her feet (Tr. 16). Plaintiff also testified that one of her doctors attributed those

    symptoms to her diabetes (Tr. 51), which, as mentioned, the ALJ found to be a

    severe impairment (Tr. 13). This is sufficient for the undersigned to conclude that

    the ALJ considered Plaintiff’s foot impairments at step two of the sequential

    evaluation. However, regardless of this conclusion, even if the ALJ failed to

    consider Plaintiff’s foot impairments at step two, such error would be harmless

    since, contrary to the Plaintiff’s assertion that the ALJ made “no mention of [her]

    well documented problems with her feet and ankles” (Doc. 16 at Pg. 33) the ALJ

    undoubtedly considered Plaintiff’s foot impairments in the latter steps of the

    sequential evaluation.

           The ALJ recognized that Plaintiff indicated that she could not stand or walk

    for long period of time because of severe pain and further, that Plaintiff testified that



                                               19
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 20 of 21 PageID 1821




    she has burning and tingling sensations in her hands and feet (Tr. 16). The ALJ

    considered Plaintiff’s contention that she could not walk for more than ten to fifteen

    minutes and stand for no more than ten minutes, but found that Plaintiff’s

    statements concerning the intensity, persistence, and limiting effects of the

    symptoms were not entirely consistent with the medical evidence and other

    evidence in the record through the date last insured (Tr. 16). Further, the ALJ

    expressly mentioned that on December 24, 2014, the results of Plaintiff’s podiatric

    examination revealed that she had crepitus effusion of the bilateral feet. The ALJ

    also noted however, that at Plaintiff’s March 11, 2015 appointment with Dr. Roger

    Arumugan, Plaintiff was able to walk into the office and mount the examining table

    without any assistance (Tr. 18). After considering these impairments, Plaintiff’s

    credible work-related limitations, and after giving “generous consideration to the

    [Plaintiff’s] subjective complaints,” the ALJ limited Plaintiff to light work activity

    with the need for a sit stand option, meaning that Plaintiff must have the option to

    change positions between sitting and standing for every thirty minutes (Tr. 15, 19).

    This RFC accounts for Plaintiff’s podiatric limitations.

          For all of these reasons, substantial evidence supports a finding that the ALJ’s

    RFC accounts for Plaintiff’s credible work-related limitations from all of her

    impairments, including her foot issues, which the record shows are linked to her

    diabetes (Tr. 15, 51). Therefore, the undersigned finds that the ALJ applied the

    correct legal standards and the ALJ’s decision is supported by substantial evidence.

    As such, remand is unwarranted.



                                             20
Case 8:19-cv-02288-AEP Document 18 Filed 03/29/21 Page 21 of 21 PageID 1822




                                              IV.

            Accordingly, after consideration, it is hereby

            ORDERED:

            1. The decision of the Commissioner is affirmed.

            2. The Clerk is directed to enter final judgment in favor of the Commissioner

    and close the case.

            DONE AND ORDERED in Tampa, Florida, on this 29th day of March,

    2021.




    cc: Counsel of Record




                                              21
